Citation Nr: 0309674	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  The propriety of the initial 70 percent evaluation 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Whether the veteran's action in discharging his weapon in 
his living quarters, which resulted in injuries to fellow 
Marines in an adjoining tent, constituted willful misconduct.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This appeal initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 Administrative 
Decision that determined that the veteran's actions during 
the incident in question constituted willful misconduct.  In 
a May 2000 remand addressing another issue, the Board noted 
that the veteran had submitted a notice of disagreement (NOD) 
as to that determination in June 1996 and directed the RO to 
issue a statement of the case (SOC).  The SOC was issued in 
July 2000 and a substantive appeal was received in August 
2000.   

The veteran has also perfected an appeal from a February 2001 
rating action by which the RO granted service connection for 
PTSD and assigned a 50 percent rating, effective from January 
12, 1995.  The veteran submitted an NOD in June 2001 and the 
RO issued an SOC in September 2001.  The substantive appeal 
was received in October 2001.  

In a November 2002 rating action, the RO increased the rating 
for PTSD to 70 percent, effective from January 12, 1995.  As 
the question of the initial evaluation assigned for the 
service-connected PTSD involves an original claim, the Board 
has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Furthermore, although the RO granted a higher rating 
for the veteran's PTSD during the course of the appeal, the 
veteran has not been granted the maximum available benefit 
from the effective date of the grant of service connection; 
hence, the question of a higher evaluation remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the January 12, 1995 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
severe symptoms; the record includes medical opinion that 
collectively suggest that the veteran's PTSD has rendered, or 
currently renders, him unable to obtain or retain 
unemployment. 

3.  In a February 2001 rating decision, the RO granted 
service connection for PTSD.  

4.  In view of the grant of service connection for PTSD, 
there is no longer a controversy regarding the question of 
whether the veteran's action in discharging his weapon in his 
living quarters, which resulted in injuries to fellow Marines 
in an adjoining tent, constituted willful misconduct such 
that the incident could not be considered a stressor for the 
claimed PTSD.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 100 percent schedular evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic 
Codes 6513, 6522 (2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 2002).  

2.  The claim involving the question of whether the veteran's 
actions constituted willful misconduct such that the incident 
in question could not be considered a stressor for PTSD is 
now moot, and the claim should be dismissed.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and, in light of the 
Board's favorable disposition of the claim for a higher 
initial evaluation for PTSD and the dismissal of the willful 
misconduct claim as moot, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

II.  Rating in excess of 70 percent for PTSD

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  Here, the 
question on appeal involves the propriety of the initial 70 
percent evaluation assigned following the grant of service 
connection for PTSD.   

As noted by the RO, VA revised the rating criteria for 
evaluating mental disorders during the course of this appeal, 
effective November 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas, 1 Vet. App. at 312.

The RO has considered the veteran's claim under the former 
and revised criteria and there is no prejudice to him in the 
Board doing the same, applying the more favorable result, if 
any.  Bernard, 4 Vet. App. at 393.  If an increase is 
warranted based solely on the revised criteria, the effective 
date of the increase cannot be earlier than the effective 
date of the revised criteria.  See VAOGCPREC 3-2000; 65 
Fed.Reg. 33422 (2000).

Under the rating criteria in effect prior to November 7, 
1996, a 100 percent rating was applicable where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or where totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior; or where the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Under the revised rating criteria, a 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

VA treatment records associated with the claims file include 
a January 1995 Medical Certificate noting that the veteran 
presented requesting assistance with symptoms associated with 
his Vietnam combat experience.  The physician noted the 
veteran's reported history of episodic bouts of severe 
anxiety and depression.  A January 1995 PTSD Initial 
Assessment noted that the veteran was retired on Social 
Security disability for medical reasons.  The veteran 
reported that when he experiences thoughts of his war 
experiences, he becomes agitated and alienated and drinks 
heavily to self-medicate and reduce the pain.  

A February 1995 PTSD clinic visit noted that the veteran had 
long-standing PTSD symptoms.  The most prominent symptoms 
included repeated nightmares, hyperarousal and avoidance of 
trauma-specific stimuli related to Vietnam combat.  

A September 2000 VA chart entry noted that the diagnosis of 
chronic, severe PTSD has been consistent since the veteran 
began treatment for PTSD symptoms.  Given the long term 
consistent symptoms, prognosis for meaningful recovery was 
considered "very poor."  The physician assigned a Global 
Assessment of Functioning (GAF) score of 38.  

A November 2000 VA PTSD examination noted that the veteran 
had been in outpatient psychiatric treatment since 1994.  
Following mental status examination, the examiner noted that 
the fact that the veteran is taking several psychotropic 
medications and continues to experience severe PTSD symptoms 
is an indicator of the marked severity of those symptoms.  
The examiner commented that this would suggest that, even 
with treatment, the best that can be hoped for is maintaining 
a marginal level of functioning so the veteran can remain in 
the community and avoid psychiatric hospitalization.  The 
examiner offered a diagnosis of PTSD, chronic and severe, and 
assigned a GAF score of 40.  

A May 2002 VA examination included the examiner's review of 
VA treatment records and recent VA examinations.  It was 
noted that the veteran had last worked in 1982.  The veteran 
reported that he no longer works because of multiple medical 
problems and PTSD symptoms.  On mental status examination, 
the examiner noted that the veteran presented with a full 
range of "quite severe" PTSD symptoms, including recurring 
nightmares, flashbacks and intrusive recollections.  The 
veteran was noted to be "quite socially isolated...with marked 
diminished ability to derive pleasure from daily activities, 
prominent feelings of detachment and estrangement from 
others."  

The diagnosis was that of chronic and severe PTSD and the 
examiner assigned a GAF score of 38.  The examiner opined 
that the veteran's level of occupational functioning is 
"quite severely impaired."  It was the examiner's opinion 
that the veteran is unemployable.  The examiner further 
commented that the veteran could not maintain himself at any 
level of competitive employment due to the chronicity and 
severity of his PTSD symptoms, despite the fact that he 
maintains compliance with treatment.  The examiner further 
opined that "it seems that the vest treatment can do at this 
point for him (and this is significant) is help him maintain 
his current, quite marginally [sic] level of existence."

A private clinical psychologist who has been treating the 
veteran since March 2001 offered his assessment of the 
veteran's condition in letters dated in June and October 2001 
and May 2002.  The psychologist noted that the veteran has 
been unable to work since 1980 and is severely impaired by 
PTSD in the areas of work, relationships and mood.  The 
psychologist noted that the veteran's GAF score was in the 
range 28 to 33.  

Based on a review of the evidence, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
assignment of an initial rating of 100 percent rating for 
PTSD, since the January 12, 1995 effective date of the grant 
of service connection, is warranted.  

As indicated above, under the former rating criteria, the 
three criteria for a 100 percent criteria were independent of 
one another, and only one needed to be met in order to award 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  There is no question that the medical evidence 
reflects severe PTSD symptoms with a poor prognosis.  
However, recent medical evidence indicates that the veteran 
has been rendered or currently is rendered unemployable, due 
in large part, to the service-connected PTSD.  The most 
recent, May 2002 VA examiner specifically related the 
veteran's inability to work to the chronicity and severity of 
PTSD symptoms.  While the May 2002 examiner did not specify 
either that the veteran's PTSD was the sole factor in his 
unemployability, or when the veteran became unemployable due 
to PTSD, the Board notes that the initial January 1995 VA 
assessment and the September 2000 treatment note indicated 
that the veteran's PTSD has consistently been chronic and 
severe since beginning therapy.  Moreover, the veteran's 
treating psychologist indicated that the veteran's has had 
longstanding unemployability (since approximately 1980); this 
opinion, among others, suggests that the unemployability is 
attributable to PTSD.

The Board also finds that the GAF scores assigned in this 
case are indicative of substantial, if not total, 
occupational and social impairment due to PTSD.  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning under hypothetical continuum of mental illness.  
See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  In this case, the record reflects GAF scores of 38 
(in September 2000), 40 in November 2000) and 28-33 from 
March 2001 to 2002.  Pursuant to the DSM-IV, a GAF from 21 to 
30 is reflective of behavior that is considerably influenced 
by hallucinations or serious impairment in communication or 
judgment, or the inability to function in almost all areas.  
A GAF from 31 to 40 indicates some impairment in reality 
testing or major impairment in several areas, such as work, 
judgment, thinking or mood.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under these circumstances, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that a 100 percent 
rating for PTSD, based upon unemployability, is warranted, 
and that such rating should be assigned from the January 12, 
1995 effective date of the grant of service connection for 
that condition.


III.  Willful Misconduct

The Board may dismiss any appeal that fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In this context, the Board observes that 
the March 1996 Administrative decision with which the veteran 
disagreed found that his actions during a particular incident 
during service were the result of his own willful misconduct.  
In connection with his claim of service connection for PTSD, 
the veteran had claimed that that incident was a stressor 
which caused the PTSD.  The result of the Administrative 
Decision was that the claimed stressor was found to have not 
occurred in the line of duty and, as such, could not provide 
a basis upon which to award service connection.  The veteran 
disagreed with that determination and, at the same time, 
continued to pursue a claim of entitlement to service 
connection for PTSD, citing other stressors.  

As noted above, however, the RO granted service connection 
for PTSD in a February 2001 rating action-after the veteran 
had already perfected his appeal with regard to the willful 
misconduct issue.  As a result, the RO's decision awarding 
service connection for PTSD has rendered moot the 
administrative claim to the Board.  Having resolved the 
veteran's claim of service connection for PTSD in his favor, 
there is no longer a question or controversy remaining with 
respect to whether the veteran's action in discharging his 
weapon in his living quarters, which resulted in injuries to 
fellow Marines in an adjoining tent, constituted willful 
misconduct such that the incident could not be considered a 
stressor for PTSD.  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
grant of service connection for PTSD has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269 (1996); Hudgins v. Brown, 8 Vet. 
App. 365 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  

Accordingly, the appeal as to the willful misconduct issue 
must be dismissed.




ORDER

An initial 100 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The appeal as to whether the veteran's action in discharging 
his weapon in his living quarters, which resulted in injuries 
to fellow Marines in an adjoining tent, constituted willful 
misconduct is dismissed.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

